Citation Nr: 1745010	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  14-01 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD) prior to May 15, 2007, and higher than 50 percent thereafter.

2.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the left upper extremity.

5.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the right upper extremity.

6.  Entitlement to an increased rating for diabetes.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from July 1968 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) is from August 2003, December 2006, and September 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2016, the Veteran had a personal hearing with the undersigned VLJ.

In May 2004, the Veteran appealed the August 2003 decision regarding the rating assigned to his service-connected diabetes.  This issue has not been readjudicated in a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board has added entitlement to an increased rating for diabetes to this appeal for the purpose of REMANDING it so that an SOC can be issued.  

In this decision, the Board is granting a higher rating for PTSD effective from April 28, 2006, but remanding for whether a higher rating is warranted.  A TDIU is also granted.  The issues of entitlement to higher ratings for his peripheral neuropathy are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  The Veteran's PTSD manifests with social and occupational impairment due to deficiencies in most areas, back to the date of receipt of his claim for an increased rating.

2.  His peripheral neuropathy of the bilateral upper and lower extremities precludes him from obtaining and maintaining substantial gainful activity since his retirement.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been met since April 28, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, DC 9411 (2016).

2.  The criteria for a TDIU are met since February 8, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

PTSD

As a threshold matter, the Board finds the Veteran's claim for an increased rating has been pending since April 28, 2006, the date of receipt of his claim.  By history, that claim was followed by a December 2006 rating decision.  He filed a Notice of Disagreement (NOD) in October 2007, and an SOC was issued in July 2009.  He did not file a formal appeal within 60 days of the SOC.  

However, a rating decision pertaining to PTSD was also issued in July 2009, in conjunction with the SOC.  (Specifically, the rating decision granted an increase to 50 percent, and the SOC denied an increase higher than 50 percent.)  In April 2010, the Veteran filed a claim for TDIU, which involved a June 2010 VA examination for PTSD.  This examination qualifies as new and material evidence received prior to the expiration of an appeal period, that is, the appeal period for the July 2009 rating decision.  38 C.F.R. § 3.156(b).  The "claim" from which the July 2009 rating decision arose was noted to have been filed in May 2007, but it also stems from the original April 2006 claim, because it arose from the readjudication that was required by the October 2007 NOD.  Accordingly, this claim has been pending since April 28, 2006.    

The Veteran seeks a rating higher than 30 percent prior to May 15, 2007, and higher than 50 percent thereafter. 

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411.  

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

When evaluating a mental disorder, one must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  See 38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).

After review of the evidence, the Board finds that a 70 percent rating is warranted starting from April 28, 2006, the date of his claim.

The June 2006 VA examiner opined the Veteran had social and occupational impairment with deficiencies in most areas, including thinking, family relations, work, and mood.  The examiner noted the Veteran excessively ruminated about his service experiences and his feelings of mistreatment by the government.  He also had difficulty articulating his thoughts and feelings, and his recent memory were impaired.  The examiner noted that he and his wife were married and living together, but that there was strain.  He did not have a relationship with his daughter at that time.  The examiner noted that he had altercations with his supervisor and co-workers.  Finally, his mood was chronically dysphoric.  

Similarly, at the September 2007 VA examination, his mood was dysphoric.  He complained of periods of depression.  The examiner did not opine the Veteran had deficiencies in most areas, but did note that the Veteran was unable to interpret proverbs and that he was unable to fluidly articulate himself, which shows deficiencies in thinking.  He also had reduced recent memory and concentration difficulties, which would impact work, although the Veteran at that time was attributing his peripheral neuropathy to his work troubles.  It was noted that he still lived with his wife, and that he was thinking about attending his daughter's wedding but was apprehensive about that.  While this implies some improved family relations, the report continues to note avoidant and isolative behaviors, and no interest in leisure activities, which would negative impact family and social relations.  Indeed, he was not noted to have any close friends during this examination.  The Board finds this report also shows that a 70 percent rating is warranted.

The June 2010 VA examination report appeared to show some improvement in functioning, particularly in thinking.  He was still unable to interpret a proverb, but his thought processes were otherwise unremarkable and he was found to have normal memory.  His family relations appeared slightly improved, as he reported that he got along "all right" with his daughters and that he and his wife were married 11 years and "hanging in there."  However, a VA treatment record from August 2010 shows that he was severely social isolating himself, having only minimal interaction with anyone, including his wife.  In September 2010, he expressed passive suicidal ideation, in the form of not feeling bothered at the thought of dying and wondering whether life was worth living if quality of life was poor.  Some of his symptoms were attributed to his struggles with adjusting to retirement, however, as discussed in more detail below, his retirement was due to service-connected disabilities.

Finally, and in resolving all doubt in his favor, the Board finds that the report from the August 2012 VA examination, the most recent medical evidence of record, also shows a 70 percent rating is warranted.  He was noted to have a depressed mood, and was diagnosed with major depressive disorder.  He was noted to have retired, and since that time, to have lost touch with any friends he did have.  He was noted to have quit the church.  He reported having low energy and low motivation, and was found to have chronic sleep impairment, which would negatively impact work if he was still working.  He was still showing isolative and avoidant behavior, and no interest in activities.  He reported that he and his wife were having problems, and that she has left him twice over the course of their marriage.  A diagnostic test showed mild cognitive impairment.  

Further, his description of his symptoms during his December 2016 personal hearing conform to the criteria for 70 percent.  He described having reduced concentration, reduced sleep, and marriage troubles.  He reported the medication left him feeling nauseated and drowsy or jittery.  He cannot be around crowds of people without becoming visibly upset.  He breaks into tears at unexpected times.  He loses track of conversations and gets distracted easily.  He also described having passive thoughts of suicide, and not having the will to live.  His wife reported that he cannot accept changes in his routine, and that he gets upset daily.  

In sum, a 70 percent rating is warranted for the entire period on appeal.  38 C.F.R. §§ 3.400(o), 4.130, DC 9411.

The record requires additional development, and therefore the issue of whether he is entitled to an even higher rating is discussed in the REMAND section, below.

TDIU

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

As of this decision, he has a 70 percent rating for PTSD effective from April 2006.  His combined rating as of that time is 90 percent.  38 C.F.R. §§ 4.25, 4.26.  His application for TDIU was received in April 2010, showing that he stopped working in February 2010.  He therefore meets the eligibility criteria for the entire period on appeal.

The remaining question, then, is whether his disabilities preclude him from obtaining or maintaining substantial gainful employment.  The Veteran indicated that his unemployability was due to diabetes, PTSD, and peripheral neuropathy of the bilateral upper and lower extremities, but the Board finds that his peripheral neuropathy causes total occupational impairment and that a TDIU is warranted.

The Veteran reported that he had to stop working because of peripheral neuropathy in his hands and feet, which caused him to drop things and to stumble.  The Veteran was a welder for 40 years.  He has no other training.  He argues that it would not be safe to hold a blow torch when his neuropathy causes him to drop things or to stumble, to which the Board agrees.  Further, the record contains a December 2016 medical opinion indicates that his peripheral neuropathy prevents employment.  Although there are opinions that he could perform sedentary work, there is no indication that he has training or skills that he could transfer to a sedentary position that would also be substantial gainful.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).  Accordingly, the Board finds a TDIU is warranted. 

As he last worked February 7, 2010, an effective date of February 8, 2010 is assigned.  38 C.F.R. § 3.400(o).






ORDER

A 70 percent rating for PTSD is granted effective from April 28, 2006.

A TDIU is granted effective from February 8, 2010.


REMAND

The Veteran's remaining claims require additional development.

In regard to diabetes, the Veteran filed a timely NOD to the August 2003 rating decision.  Accordingly, this issue must be remanded for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999). 

In regard to his PTSD, an updated VA examination must be conducted for a report on the current severity.  He has reported that the medication causes stomach upset, and a medical opinion regarding that must be obtained.

In regard to his peripheral neuropathy, the Veteran has asserted his symptoms are worse than originally tested.  Accordingly, another examination is to be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's claim for a higher rating for diabetes.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  See 38 C.F.R. § 20.302(b).

2.  Ensure that a complete record of VA treatment is associated with the claims file.

3.  Schedule an appropriate examination for a report on the current severity of his PTSD.  A complete examination is asked to be conducted.  The examiner is asked whether he has total social and occupational impairment as a result of his PTSD?

The examiner is asked to provide an opinion as to whether it is as likely as not (at least a 50 percent probability) that the Veteran has chronic stomach or gastrointestinal symptoms as a result of the medication prescribed for his mental health symptoms.

4.  Schedule an appropriate examination for a report on the current severity of the Veteran's peripheral neuropathy of the bilateral upper and lower extremities.  The examiner is asked to conduct all necessary diagnostic tests, and to provide a report on the severity of each extremity.  

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


